Citation Nr: 0103460	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1968 to 
November 1976.  His DD 214 also reflects an additional 1 year 
and 7 months of active service prior to December 1968 that 
has not been verified.

In a May 1997 rating action, the RO increased the veteran's 
service-connected PTSD from 10 percent disabling to 30 
percent disabling.  The veteran appealed for a higher rating.

In a January 1999 rating action, the RO denied entitlement to 
a total rating based on individual unemployability due to 
service-connected disability.  The veteran also appealed the 
denial of that benefit.  

In an August 2000 statement, the veteran asserted his 
entitlement to a temporary total disability rating, under the 
provisions of 38 C.F.R. § 4.30, following VA hospitalization.  
As this matter has not been adjudicated, it is referred to 
the RO for appropriate action.  


REMAND

According to 38 C.F.R. § 20.1304(c) (2000), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board of Veterans' Appeals (Board) under the provisions of 
this section, as well as any such evidence referred to the 
Board by the originating agency under § 19.37(b) (2000), must 
be referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the veteran (or his 
representative) or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral. Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.

Subsequent to the December 1999 transfer of the veteran's 
claims file to the Board, the RO received additional medical 
evidence consisting of records of VA hospitalization from 
April to May 2000, and in June 2000.  While these records 
appear relevant to the veteran's claim of entitlement to a 
temporary total disability rating for a service-connected 
disability requiring convalescence under the provisions of 38 
C.F.R. § 4.30 (referred to in the Introduction, above), these 
records also may be pertinent to the veteran's claim for an 
increased rating for PTSD.  As the RO has not considered 
these records in connection with that claim, and the veteran 
has not waived initial RO consideration of such evidence, a 
remand is warranted.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  The RO 
must ensure that all development and notification 
requirements of the Act are complied with.  

Hence, after initially reviewing the evidence added to the 
record since the October 1999 statement of the case, the RO 
should consider whether any additional development is 
warranted.  This should include having the veteran undergo 
further , medical evaluation (if, for example, if the 
evidence suggests that his disability may have worsened since 
his October 1998 evaluation in connection with the increased 
rating claim), after obtaining all outstanding medical 
records pertinent to the veteran's PTSD, particularly from VA 
medical facilities (here, the record reflects that the 
veteran has received treatment from the VA Medical Center 
(VAMC) in Hampton, Virginia).  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, because, as previously alleged, the veteran's PTSD 
is the reason that he believes he is entitled to a TDIU, 
consideration of the TDIU claim must be deferred pending 
completion of the above development.  See Hoyer v. Derwinski, 
1 Vet. App. 208, 210 (1991).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action: 

1.  The RO should review the evidence 
added to the record since the October 
1999 Statement of the Case, specifically, 
records of VA hospitalization from April 
to May 2000 and in June 2000.  

2.  Thereafter, the RO should take any 
appropriate action to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, has been accomplished.   In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  This should include 
having the veteran undergo further 
medical evaluation (if, for example, if 
the evidence suggests that his disability 
may have worsened since his October 1998 
evaluation in connection with the 
increased rating claim), after first 
obtaining all outstanding medical records 
pertinent to the veteran's PTSD, 
particularly from the Hampton VAMC, as 
well as from any other source(s) or 
facility(ies) identified by the veteran.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating higher than 30 percent for PTSD, 
and, if not rendered moot, his claim for 
a TDIU, in light of all pertinent 
evidence of record and legal authority.  
The RO must provide full reasons and 
bases for its determinations.

4.  If any claim on appeal remains 
denied, the veteran and his attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond 
thereto before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


